                                            UNITED STATES
                    Case 2:19-cr-00877-CCC Document    206DISTRICT
                                                              FiledCOURT
                                                                    08/23/21 Page 1 of 3 PageID: 3761
                                                                          IRUWKH'LVWULFWRI1HZ-HUVH\


                        United States of America
                                                                                                                     ORDER MODIFYING
                                       v.                                                                          CONDITIONS OF RELEASE
                    JOBADIAH SINCLAIR WEEKS                                                                           Case Number: 19-877
                                 Defendant

 IT IS ORDERED on this 23rd day of                      August    , 20 that the release of the defendant is subject to the following conditions:
               The defendant must not violate any federal, state or local law while on release.
               The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                 42 U.S.C. § 14135a.
               The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
                DQ\FKDQJHRIDGGUHVVDQGRUWHOHSKRQHQXPEHU
               The defendant must appear in court as required and must surrender to serve any sentence imposed.
                                                                                  Release on Bond

 Bail be fixed at $                                    and the defendant shall be released upon:

             ( )   Executing an unsecured appearance bond ( ) with co-signor(s)                                           ;
             ( )   Executing a secured appearance bond ( ) with co-signor(s)                                              , and ( ) depositing
                   in cash in the registry of the Court   % of the bail fixed; and/or ( ) execute an agreement to forfeit designated property
                   located at                                                    . Local Criminal Rule 46.1(d)(3) waived/not waived by the
                   Court.
             ( )   Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof;

                                                                     Additional Conditions of Release

 3XUVXDQWWR86& F  % WKHFRXUWPD\LPSRVHWKHIROORZLQJOHDVWUHVWULFWLYHFRQGLWLRQ V RQO\DVQHFHVVDU\WRUHDVRQDEO\DVVXUHWKHDSSHDUDQFHRIWKH
 SHUVRQDVUHTXLUHGDQGWKHVDIHW\RIDQ\RWKHUSHUVRQDQGWKHFRPPXQLW\ ,t is further ordered that the release of the defendant is subject to the condition(s) listed below:

 IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:

         (     ) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement personnel,
                 including but not limited to, any arrest, questioning or traffic stop.
         (     ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
                 victim, or informant; not retaliate against any witness, victim or informant in this case.
         (     ) The defendant shall be released into the third party custody of

                    who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure
                    the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
                    defendant violates any conditions of release or disappears.


                   Custodian Signature:                                                           Date: _




DNJ-CR-019((REV. 1/09)(modified AO-199)                                                                                                                                    Page 1
         Case 2:19-cr-00877-CCC Document 206 Filed 08/23/21 Page 2 of 3 PageID: 3762
( ) The defendant’s travel is restricted to ( ) New Jersey ( ) Other
                                                                                          ( ) unless approved by Pretrial Services (PTS).
( ) Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
( ) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance
      abuse testing procedures/equipment.
( ) 6XUUHQGHU'RQRWSRVVHVV a firearm, destructive device, or other dangerous weapons. All firearms in any home in which the defendant resides shall be removed
         withLQ 24 hours and verification provided to PTS. The defendant shall also surrender all firearm purchaser's identification cards and permits to PTS
(    )   Mental health testing/treatment as directed by PTS.
(    )   Abstain from the use of alcohol.
(    )   Maintain current residence or a residence approved by PTS.
(    )   Maintain or actively seek employmentSUHDSSURYHGE\376
(    )   No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
(    )   Have no contact with the following individuals:
(    )   Defendant is to participate in one of the following home confinement program components and abide by all the
         requirements of the program which ( ) will or ( ) will not include electronic monitoring or other location
         verification system.
          ( ) (i) Curfew. You are restricted to your residence every day ( ) from                        to         , or
                       ( )as directed by the pretrial services office or supervising officer; or
          ( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                       education; religious services; medical, substance abuse, or mental health treatment; attorney
                       visits; court appearances; court-ordered obligations; or other activities pre-approved by the
                       pretrial services office or supervising officer. Additionally, employment ( ) is permitted ( ) is
                       not permitted.
          ( ) (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                       for medical necessities and court appearances, or other activities specifically approved by the
                       court.
          ( ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home
                        incarceration restrictions. However, you must comply with the location or travel restrictions as
                        imposed by the court. Note: Stand Alone Monitoring should be used in conjunction with global
                        positioning system (GPS) technology.
          ( ) Pay all or part of the cost of location monitoring based upon your ability to pay as determined by the
                                pretrial services or supervising officer.

    (✔) Defendant is subject to the following computer/internet and network restrictions which may include manual
        inspection, and/or the installation of computer monitoring software, as deemed appropriate by Pretrial
        Services. The defendant consents to Pretrial Services’ use of electronic detection devices to evaluate the
        defendant’s access to wi-fi connections.
        ( ) (i) No Computers - defendant is prohibited from possession and/or use of computers or
              connected devices.
        ( ) (ii) Computer - No Internet Access: defendant is permitted use of computers or connected devices,
              but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging,
              etc);
        (✔) (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and
              is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.)
              for legitimate and necessary purposes pre-approved by Pretrial Services at [ ] home [ ] for employment
              purposes.
        (✔) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home
                utilized by other residents shall be approved by Pretrial Services, password protected by a third party
                custodian approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.
                Home computer networks are subject to inspection for compliance by Pretrial Services.

     ( ✔) 2WKHU: Defendant must disclose any and all cryptocurrency holdings acquired or held




                                                                                                                                                                Page 2 of 3
                  Case 2:19-cr-00877-CCC Document 206 Filed 08/23/21 Page 3 of 3 PageID: 3763
                                       ADVICE OF PENALTIES AND SANCTIONS

 TO THE DEFENDANT:

 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                            Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
  revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
  a fine, or both.
               While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and
  for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e.,
  in addition to) to any other sentence you receive.
               It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
  a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a
  witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
  they involve a killing or attempted killing.
               If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
  prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
                          not more than $250,000 or imprisoned for not more than 10 years, or both;
                    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
                          more than $250,000 or imprisoned for not more than five years, or both;
                    (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                    (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                    A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
  addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                         Acknowledgment of the Defendant

                   I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
  of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.


                                                                                        Defendant’s Signature


                                                                                             City and State

                                                    Directions to the United States Marshal

      (   ) The defendant is ORDERED released after processing.
      (   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
            posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
            appropriate judge at the time and place specified.
              8/23/2021                                                          s/Michael A. Hammer
     Date:
                                                                                       Judicial Officer’s Signature
                                                                               Hon Michael A. Hammer
                                                                                         Printed Name and Title




DNJ-CR-019((REV. 1/09)(modified AO-199)                                                                                                          Page 3
